DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.



Claim Objections
Claim 4 is objected to because of the following informalities:  “identifying” should read “identify”, “outputting” should read “output”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 1, 4 and 5 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear how close the locations of products must be to the movement path in order to infringe the invention.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 


Claims 1, 4 and 5 recite the limitation "the plurality of products” in “calculate a difference between the calculated first total weight and a second total weight obtained by measuring the plurality of products which are settlement targets”.  There is insufficient antecedent basis for this limitation in the claim.



Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20080249899 to Nasser discloses a system and method for conducting an inventory of items. The invention provides a method for managing inventory based on the weights of items (either individually or collectively) and identification tags associated with the items, such as RFID tags. The method includes determining a weight of a collection of items at a first time, and affixing an RFID transponder of known weight to each of the items to facilitate electronic identification of the items. Subsequently, a total weight of a subset of the items is determined and a weight difference between the weights is determined. Based on the difference, a combination of possible missing items is determined and presented to a user to aid in inventory processing. 

(II) US 20070239569 to Lucas et al. discloses systems and methods for tracking and managing assets of an enterprise, such as non-fixed, capital assets using radio frequency identification (RFID) tags and maintain mobile or portable assets of an enterprise, such as shopping cart assets. 
Weight data may be acquired from weight sensors coupled to the shelf. A measured change in weight is used to determine a first group of hypotheses. Each of the hypotheses may be descriptive of a different permutation of products being added to or removed from the shelf that could account for the measured change in weight.

(IV) US 20170161711 to Chin et al. discloses a checkout system and method for checking-out products. The checkout system comprising at least one scanner configured to identify one or more products to be checked-out; a weight sensor configured to determine a total weight of the one or more products; and a point-of-sale (POS) terminal in communication with the at least one scanner and the weight sensor, the POS terminal configured to: (i) determine a total reference weight by retrieving weights of the one or more identified products from a database; (ii) compare the total reference weight with the total weight of the one or more products determined by the weight sensor; and (iii) verify the identification of the one or more products by the at least one scanner based on the comparison of the total weight with the total reference weight. Each of the products may have a tag, such as a RFID tag, attached thereon. In the case of RFID tags, each tag may be capable of transmitting a signal that has product identifier data encoded therein. The at least one of the scanners may comprise RFID reader that is configured to read the product identifier data encoded in the signal from the RFID tag.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625